Conviction is for the possession of intoxicating liquor for the purpose of sale, punishment being one year in the penitentiary.
Appellant complains at the admission of the testimony of Cliff Jenkins that on the night before the officers found whiskey in appellant's house Jenkins had bought a pint of whiskey from Juanita Overley (appellant's daughter) it being urged that appellant was not present at the time and knew nothing about such transaction, if it occurred, and that it was not binding upon her nor was she chargeable therewith.
Officers armed with a search warrant went to appellant's home on the morning of the third of February, one of them going to the kitchen door. He told appellant he had a search warrant for the place and she undertook to close the door but he succeeded in entering. Appellant went from the kitchen into the dining room and was followed by the officer who told her to let the other officer in at the front door, which she declined to do. About this time the daughter (Juanita Overley), still dressed in her night clothes, ran into the bath room where the sound of breaking bottles was heard. When the officer undertook to follow the daughter into the bath room appellant caught him and jerked him back. By the time he got to the bath room door it was fastened. He then called for the other officer. When the bath room door was broken open they found five quart fruit jars broken, whiskey all over the bath room floor, but a small quantity remaining in the tops and bottoms of the broken jars. The jars had been in a carton which was also wet with whiskey. In breaking the bottles the girl had cut her hand and was holding it at the time the officers entered. Miss Overley testified that neither she nor her mother owned the whiskey which was in the bath room and which she had broken, but said she knew it was there and broke it because she feared if the officers found that quantity of whiskey it *Page 388 
would be used as evidence against her mother. Witness testified that on the night before this whiskey had been brought to the house by Cliff Jenkins who had carried it to the bath room and left it there with her permission; that her mother was not present at the time he brought it. Under this condition of the record the court committed no error in permitting Jenkins to testify that he did not take the whiskey in question to the home of appellant on the night before, but that he was at the house that night and purchased from Juanita Overley a pint of whiskey.
Complaint is also made that Jenkins was permitted to testify that he bought some whiskey from appellant on the 23rd of December, 1924, some forty days before the search made by the officers. It is appellant's contention that it involved a transaction too remote and involved another and distinct offense than that for which appellant was on trial. It has been held many times by this court that in a prosecution for the possession of intoxicating liquor for the purpose of sale proof of sales made by accused at a time not too remote would be admissible as throwing light upon the purpose for which the whiskey in question was possessed. We think under the facts of this case the objection goes to the weight rather than to the admissibility of the testimony complained of. The evidence was properly limited in the charge.
We are not in accord with appellant's contention that the evidence is insufficient to support the verdict.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.